Order unanimously affirmed, without costs. Memorandum: In this proceeding pursuant to section 330 of the Election Law, the sole contention raised by the appellants, board of elections is that the notarized affidavit of one member of the majority on the committee to fill vacancies is defective because the phrase "sworn to before me this — day of —”, which ordinarily appears above the signature of the notary on the certificate of substitution, was missing. In all other respects the affidavit was duly signed and acknowledged in accordance with the Election . Law. Appellants do not raise any question of fraud and have stipulated that the certificate was signed by a majority of four of the seven members named and designated as the committee to fill vacancies. We find that the certificate signed and acknowledged by a majority of the committee constitutes substantial compliance with the requirements of the Election Law (Matter of Turner v Lawley, 25 NY2d 963; Matter of Rosen v McNab, 25 NY2d 798; Matter of Lyman v Lawley, 37 AD2d 791). (Appeal from order of Supreme Court—election case.) Present—Marsh, P. J., Moule, Cardamone, Goldman and Witmer, JJ. (Decided March 29, 1976.)